MEMORANDUM**
Appellants dentists (collectively “the dentists”) appeal the district court’s denial of their motion for summary judgment based on qualified immunity in Sherman Jones’ (“Jones”) action under 42 U.S.C. § 1983.
Taking the allegations in the light most favorable to Jones, we must consider whether the dentists’ conduct violated a constitutional right. See Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 2156, 150 L.Ed.2d 272 (2001). Then we must determine if that right was clearly established. Id. In determining whether the right is clearly established, we consider whether it would be clear to a reasonable official that his conduct was unlawful. Id.; Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir.2001) (per curiam) (as amended).
Taking the allegations in the light most favorable to Jones, he identifies a constitutional right under the Eighth Amendment to be free of cruel and unusual punishment, based on his allegations that he suffered a serious health deprivation due to the dentists’ deliberate indifference to his medical needs. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.1995); Hunt v. Dental Dep’t, 865 F.2d 198, 200-01 (9th Cir.1989).
At the time of the dentists’ alleged conduct, the law on deliberate indifference to medical needs was clearly established. It would be clear to a reasonable prison dentist that delaying a dental examination for three months in the face of an inmate’s untreated pain was deliberately indifferent. Hunt, 865 F.2d at 200-01.
We may affirm on any ground supported by the record. First Pac. Bank v. Giller-an, 40 F.3d 1023, 1024 (9th Cir.1994). Accordingly, the district court properly denied summary judgment on the basis of qualified immunity. Saucier, 121 S.Ct. at 2156; Jeffers, 267 F.3d at 910.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.